Title: To John Adams from James Warren, 13 June 1779
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston N England June 13. 1779
     
     The Providence Frigate, and a Packet have been long held in readiness to proceed to France. The first is now ordered to Another Service and we have yet no Orders for the last. This is to go by A small private Vessel Accidentally met with. I dare say you Experience in Common with us the Inconveniencies of the little Intercourse between Europe and America, and wish with the same Anxiety to hear from here that we often do from Europe, we seldom hear what is Acting on your Great Stage, and when we do it is very general, that Great preperations still Continue to be made in France, and Spain and of Numbers of prizes Carried into their Ports without any declaration of War &c.
     With regard to us I presume the many Letters you will have by this oppertunity will give you better Information than my Time, and other Circumstances will admit off. The Campaigne is now fully Opened, at least on the side of the Enemy, and seems to be Carrying on with more vigour, and in a different Manner from former ones. They early made a descent on Georgia with a Considerable Force, where they have supported themselves much longer than was at present first Expected. And if the Climate dont do more for us than the Exertions and military prowess of the Southern States, I fear they will penetrate as far as Charlestown, tho we have no late Intelligence on which to Ground any perticular Accounts of the State of things in that quarter. A Strong detachment of the Army from New York with such Naval Force as they were able to Muster have made A Sudden Attack upon Virginia, destroyed Portsmouth in that State, and done Considerable Other damage, and as suddenly returned and gone up the North River, where they still remain fortifying some places, and Endeavouring to possess themselves of Others.
     This Military finess gives us reason to Apprehend they may next play the same Game some where else, and perhaps some parts of the Eastern States may be the Objects of the next Maneuvre. We are therefore prepareing for them. But the State of our Currency, and the selfish Avaricious Spirit prevailing here, have almost Extinguished the remains of Patriotism you left, Created Innumerable difficulties and rendered our Exertions Languid. However Means are takeing, and I hope will be Effectual, to rouse the People to A Sense of their true danger Interest, and to Excite them again vigorously to Unite in repelling the Common danger. Near 3000 Men are now raising here to Join the Army as soon as possible and our Militia are all ordered to be held in readiness at a Minutes warning.
     But our greatest difficulties are the Amazeing depreciation of our Money and the Scarcity of provisions especially Bread. You may form some Idea of them from the price of Board in this Town from 45 to 50 dollars per week, and of the first from the prices of Molasses 8 dollars gallo. tho’ plenty here and every thing in the same or greater proportion. Bohea Tea 40 dollars per lb. &c. and of the last from the prices of Indian Corn 40 dollars per bushel, and meat from 6/ to 8/ per lb. All European Goods are also Excessive high. If the Subject was not serious and Malancholy, it would be Laughable to hear the rates of Gauze and other Geugaws, and to see the Eagerness with which they are purchased, and to Observe the Vanity, Folly, and Extravagance which Infects all ranks of People in their Dress, and Liveing. Every Bodys Invention has been strained to find A remedy without Success. Taxation seems to be the only one, and to that we have got pretty well reconciled. The General Assembly freely granted A Tax of £1000000, last winter that is now Collecting with little grumbling, or difficulty. We have already this Session without much debate, voted Another of £2,800,000, part of which is to discharge 6 Million of dollars, our proportion of 45. Million required of the several States by Congress. So you will Understand that we deal in our Millions as well as Britain, and raise them as easily. It would require A volume to give you A minute detail of our Situation the above Sketch must suffice for the present. If you Ask where our Army is I answer I beleive the Main Body are in the Jersies. If you Ask what they are doing, I Can’t Tell.
     With regard to our Naval Affairs you may Expect I should speak with more precision as I am still drudgeing at the Navy Board for a morsel of Bread, while others, and among them fellows who would have Cleaned my Shoes five Years ago have Amassed fortunes, and are rideing in Chariots. Were you to be set down here you could not realize what you would see. You would think you was upon Enchanted Ground in A World turned Topsy Turvy, beyond the description of Hogarths humourous pencile of Churchills Satyr. But to take up my thread.
     The French Squadron has made such a diversion in the West Indies, that we have been but little troubled with their i.e. British frigates, and Indeed they have but very few Ships on these Stations. Our frigates and privateers have succeeded Accordingly and made many prizes, and among Others taken several privateers and Vessels of Force as you will see by the Papers we send by this Vessel.
     Adams, Gerry, Lovel, and Holten are still at Congress. Mr. Adams has been unwell, and is Expected here every day. He is returned A Member for this Town, and is Chose A Councellor so he has his Option of two Seats which he will take I dont know. Mr. Dana returned last August, and has remained ever Since and I beleive will not go Again. H——k has been once but was gone but about six weeks: he tarried at Congress but about 2 weeks. The air of Philadelphia did not suit him on A Common Seat. He returned for better Health. He is now Speaker of our House and A Sine Cure delegate of Congress. The last serves as a feather among others in his Cap, to decorate an Illustrious Speaker. Mr. Edwards was Chose last Winter, has resigned. Genl. Ward is Chose in his room. Whether he will go I cant say. Your Friend and Servant who is now a Member of the House might have been Chose, but prevented it, and promoted the other.
     The Letters I forward from your good Lady will Inform you of her Welfare. I can only Add that I am as I ever was Your Assured Friend and Humble Servt
     
      J Warren
     
     
      Do let me know what you are, a Plenipo, A Commissioner or what that I may address properly, be you which of them you may. You are the An Object of Envy. There is A Combination of Political and Commercial that would supplant you and all your Brethren in Europe if they could. They wish to be Able to Establish their Aristocratic Principles and to make their fortunes at the same time. This Party neither like the political principles, or Manners of N England, and at the same time they fear them. You know them. Part of their policy therefore is to reduce their i.e. New England’s Trade, and Consequently their power and Influence. What would more Effectually do that then by Ceding all right and Claim to the fishery to get a Peace, rather than see us flourish. They would be Content that America should never be a Maritime Power. I want to say more on this Subject, but I think I wont. If our Allies should fall into their views, they must dismiss all Expectations of Trade from us. We shall have Nothing to give them.
      Your Predecessor has made a great racket here, and blew up a flame that I Apprehended Mischeif from, but the poor Man is punished fallen by his own devises, and the Characters of the Lees are Established. If I had A good memory I should quote a Text from the Book of Proverbs applicable to this matter.
     
    